FILED
                                                                     DECEMBER 18, 2018
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 35581-1-III
                       Respondent,             )
                                               )
       v.                                      )         UNPUBLISHED OPINION
                                               )
JESSE LEE CRISWELL,                            )
                                               )
                       Appellant.              )

       FEARING, J. — Jesse Criswell assigns error to the amount of restitution imposed

on him after his convictions for forgery and theft. Because the sentencing court lowered

the amount of restitution after the filing of the notice of appeal, we dismiss the

assignment of error as moot. We also reject Jesse Criswell’s challenge to the jury verdict

based on juror bias.
No. 35581-1-III
State v. Criswell


                                           FACTS

       Hawk Fuel, a gas station in Ephrata, remains open all night. On the morning of

May 2, 2016, station manager Ida Cruz visited the station to account for money received

during the graveyard shift. Cruz discovered nine counterfeit $50 bills.

       Ida Cruz reviewed surveillance video for the entirety of the April 30-May 1

graveyard shift to discern who presented the counterfeit bills. Cruz viewed Jesse

Criswell buying smoking devices and other miscellaneous items with eight $50 bills.

While the Hawk Fuel cashier bagged the purchased items, Criswell grabbed some hats

and paid for the additional merchandise with another $50 bill.

       On May 3, 2016, Ida Cruz returned to Hawk Fuel to again gather cash from the

tills. Cruz found a tenth counterfeit $50 bill. Cruz reviewed additional video footage,

which showed Jesse Criswell visiting the gas station on a separate occasion and receiving

change for a $50 bill.

                                        PROCEDURE

       The State of Washington charged Jesse Criswell with forgery and theft in the third

degree. By amended information, the State adjusted the charges to three counts of

forgery committed on May 1, 2016, an additional count of forgery on May 2, and one

count of third degree theft on May 1. Prior to trial, the State filed a restitution report that

documented a loss of $500 to Hawk Fuel. At the close of the State’s case at trial, the

prosecution dismissed one forgery charge from May 1, and the forgery charge from May

                                               2
No. 35581-1-III
State v. Criswell


2. The jury convicted Jesse Criswell of the remaining two forgery counts and the third

degree theft charge.

       At sentencing, the trial court found Jesse Criswell’s forgery convictions

constituted the same criminal conduct and imposed concurrent, standard range sentences

of twenty-seven months for each count. For the misdemeanor theft conviction, the

sentencing court imposed a concurrent sentence of three hundred days with two hundred

and seventy days suspended for two years on terms and conditions.

       During sentencing, the trial court asked if Jesse Criswell agreed to restitution of

$500 or whether the court should schedule a restitution hearing. Defense counsel

responded: “We agree to $500 in restitution, your Honor.” Report of Proceedings (Sept.

18, 2017) at 19. The sentencing court imposed $500 in restitution.

                                 LAW AND ANALYSIS

                                        Restitution

       On appeal, Jesse Criswell contends the trial court erroneously imposed restitution

in an amount not causally connected to the crimes of conviction. The State thereafter

agreed and moved the sentencing court to reduce the restitution amount from $500 to

$400 as argued by Criswell. The sentencing court granted the motion. Therefore, this

issue became moot. An appeal is moot if we lack the ability to provide an effective

remedy. State v. Hunley, 175 Wn.2d 901, 907, 287 P.3d 584 (2012).



                                             3
No. 35581-1-III
State v. Criswell


        On appeal, Jesse Criswell also contends his trial counsel engaged in ineffective

assistance of counsel when agreeing to restitution of $500. Since the sentencing court

has since reduced the restitution amount, this argument also is moot.

                                         Juror Bias

        In a statement of additional grounds, Jesse Criswell contends his constitutional

right to an impartial jury was violated. He claims a juror lied to the court when the court

asked if any venireperson had a personal relationship with Criswell, but one juror failed

to respond. Criswell asserts the juror knows him and likely holds bias against him.

According to Criswell, the juror engaged in an intimate relationship with Criswell’s

girlfriend and the two men have suffered uncordial interactions since.

        We do not know if Jesse Criswell knew of the alleged bias of the one juror before

trial. Regardless, the trial record lacks any facts concerning any potential bias of the

juror. A party must identify a portion of the trial court record to sustain a statement of

additional grounds for review. RAP 10.10(c). Should Jesse Criswell wish to supplement

the record with evidence of his juror bias allegation, he may do so in a personal restraint

petition.

                                      CONCLUSION

        We affirm the conviction of Jesse Criswell and the reduced restitution amount of

$400.



                                              4
No. 35581-1-III
State v. Criswell


       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                             _________________________________
                                             Fearing, J.

WE CONCUR:


______________________________
Lawrence-Berrey, C.J.


______________________________
Pennell, J.




                                             5